t c memo united_states tax_court maurice w spiegel petitioner v commissioner of internal revenue respondent docket no filed date maurice w spiegel pro_se leonard t provenzale for respondent memorandum findings_of_fact and opinion colvin judge respondent issued a final_determination disallowing petitioner’s claim under sec_6404 to abate interest related to petitioner’s and tax - - years petitioner timely filed a petition under sec_6404 and rule the sole issue for decision is whether respondent’s denial of petitioner’s request to abate interest relating to his and tax years was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner and the dollar_figure estimated_tax payment petitioner resided in boca raton florida when he filed his petition he is a retired attorney on date petitioner paid dollar_figure in estimated_tax to respondent from his and his wife’s joint checking account respondent credited the payment to petitioner’s tax_year ' respondent concedes that the statute_of_limitations on collections bars respondent from collecting any_tax liability for petitioner’s tax_year thus abatement of interest associated with petitioner’s tax_year is moot this was redesignated sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_685 sec_6404 was later redesignated sec_6404 by the victims of terrorism relief act of publaw_107_134 da b 115_stat_2427 - - b petitioner’s separation and filing of separate returns petitioner and his wife separated in date they filed separate returns for and petitioner reported a tax_liability of dollar_figure on his return in petitioner requested that respondent credit dollar_figure of the dollar_figure payment to his liability for credit dollar_figure to his estimated_tax for and refund dollar_figure on date respondent credited dollar_figure to petitioner’s tax_liability for and refunded dollar_figure to petitioner c respondent’s reallocation of the dollar_figure payment as of date respondent had credited dollar_figure of the dollar_figure payment to petitioner’s and tax years and refunded dollar_figure to petitioner despite that in date the accountant for petitioner’s wife asked respondent to allocate the dollar_figure payment in proportion to the tax_liability of each spouse for in april or date respondent allocated dollar_figure of the dollar_figure estimated_tax payment to petitioner and dollar_figure to his wife respondent’s position now is that the dollar_figure refund was erroneous but that the time provided to respondent under sec_6532 to sue to recover an erroneous refund has expired - - d petitioner’s tax returns for petitioner filed his federal_income_tax return on date on it he claimed that he should be credited with a dollar_figure estimated_tax payment which he believed had been carried forward from the dollar_figure payment however because respondent had reallocated the dollar_figure estimated_tax payment between petitioner and his wife as described above respondent disallowed petitioner’s carryover of the dollar_figure credit from the dollar_figure payment petitioner filed tax returns for through on which he carried forward estimated_tax payments as follows year claimed estimated_tax payments carryforward dollar_figure big_number big_number big_number big_number respondent disallowed petitioner’s carryovers of estimated_tax payments to tax years and because respondent had reallocated most of the dollar_figure tax payment to petitioner’s wife leaving nothing for petitioner to carry forward to those years respondent assessed additional taxes for petitioner for on date - - be petitioner’s divorce agreement petitioner and his wife signed a stipulation and agreement dated date article of that agreement permitted the parties to retain any refund on separate returns they filed petitioner and his wife had no agreement to allocate estimated_tax payments petitioner and his wife were divorced in date f respondent’s levy on petitioner’s keogh account on date respondent levied dollar_figure from petitioner’s keogh account and credited that amount to petitioner’s tax_year also on date respondent subtracted dollar_figure from the amount credited to petitioner’s tax_year and credited that amount to his tax_year g petitioner’s claim_for_refund petitioner filed a claim for a dollar_figure refund for on date he calculated that amount by reducing the dollar_figure estimated_tax payment by his tax_liabilities of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and then increasing the balance by dollar_figure for withholding in and by dollar_figure and dollar_figure for levies on keogh and bank accounts in respondent denied petitioner’s claim on date we note that the correct balance after decreases for petitioner’s tax_liabilities and increases for withholdings levies would be dollar_figure if the dollar_figure estimated_tax payment were available as a carryover h respondent’s communication with petitioner in regarding respondent’s reallocation of the dollar_figure payment on date respondent told petitioner by letter that respondent had reallocated the dollar_figure payment in proportion to the tax_liability for of petitioner and his former wife and that as a result petitioner had unpaid tax_liabilities for and the record does not show whether petitioner knew before date that respondent had reallocated the dollar_figure payment i tax_collection_waiver and respondent’s final_determination on date petitioner signed a form_900 tax_collection_waiver in which he agreed to extend to date the period for respondent to collect tax that respondent had assessed on date for and on date for on date respondent issued a final_determination denying petitioner’s claim to abate interest under sec_6404 e opinion a background the commissioner may abate part or all of the interest assessed on any deficiency or payment of income gift estate and certain excise_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner if - the erroneous or dilatory ministerial_act occurred after the commissioner notified the taxpayer in writing about the deficiency or payment and the taxpayer did not contribute significantly to the error or delay sec_6404 ’ sec_6404 as enacted in and as applicable here provides sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a continued - - a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by respondent sec_301_6404-2t b temporary proced admin regs fed reg date the tax_court has jurisdiction to review whether the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 112_tc_230 112_tc_19 b petitioner’s contentions petitioner contends that respondent’s denial of his request to abate interest on his tax_liability for and was an abuse_of_discretion petitioner alleges that respondent incorrectly allocated part of the dollar_figure estimated_tax payment to his spouse illegally levied petitioner’s keogh account on date erroneously applied funds taken by levy to petitioner’s taxable_year and improperly applied petitioner’s tax_collection_waiver to a assessment for the tax_year respondent contends that there were no errors or delays due to ministerial acts by respondent and that respondent’s refusal continued ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1452 that standard first applies to tax years beginning after date tbor sec_301 110_stat_1457 and thus does not apply in the instant case --- - to abate interest was not an abuse_of_discretion whether respondent’s refusal to abate interest that accrued as a result of respondent’s reallocation of the dollar_figure estimated_tax payment was a ministerial error petitioner points out that he timely paid tax for and and that respondent assessed interest only because respondent reallocated most of the dollar_figure estimated_tax payment to his former wife petitioner contends that the reallocation was a ministerial error we disagree petitioner’s wife asked respondent to reallocate the dollar_figure payment between petitioner and herself respondent told petitioner that the reallocation was based on tax_liabilities reported on their separate returns respondent’s reallocation of the estimated_tax payment required the exercise of judgment in evaluating petitioner’s wife’s claim and deciding whether and how much to allocate to each spouse respondent’s refusal to abate interest that accrued as a result of that decision was not ministerial since respondent’s reallocation of the dollar_figure estimated_tax payment was not ministerial we need not decide if it was an error compare 757_f2d_1157 lith cir and 673_f2d_366 overpayment allocated between spouses in proportion to their tax_payments with 52_tc_745 irs properly allocated refund of overpayment on a joint_return to wife husband’s redress lies in suit against her for contribution if respondent seeks payment through use of lien or levy procedures of any amount owing from petitioner as a result of respondent’s reallocation of petitioner’s dollar_figure payment petitioner may be able to obtain judicial review of that issue on a prepayment basis ina subseguent collection action in this court under sec_6330 or continued -- - whether petitioner is entitled to abatement of interest as a result of a respondent’s levy on petitioner’s keogh account b respondent’s initial crediting of the levied funds to or c petitioner’s agreement to extend the time to assess tax petitioner seeks abatement of interest related to his tax_year on the grounds that respondent allegedly improperly levied his keogh account and applied the funds levied from his keogh account to his year before posting them to his year we disagree respondent’s levy resulted in collection of tax which reduced the amount of interest that would otherwise have accrued no interest accrued because of the levy respondent credited the levied funds to petitioner’s tax_year on date but subtracted the levied amount and credited those funds to petitioner’s tax_year also on date no additional interest accrued for as a result of crediting the levied funds to petitioner’s tax_year on date at respondent’s request petitioner signed a tax_collection_waiver for assessments which extended to date the time to collect petitioner’s tax_liabilities assessed on date for tax_year and on date for tax_year however no additional interest accrued for as a result of petitioner’s signing the tax_collection_waiver continued in a subsequent refund case in a refund forum cc conclusion for the foregoing reasons we conclude that respondent’s denial of petitioner’s claim to abate interest relating to his and tax years was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
